
	
		III
		110th CONGRESS
		2d Session
		S. RES. 505
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2008
			Mr. Roberts (for
			 himself, Mr. Brownback, and
			 Mr. Stevens) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the University of Kansas men's
		  basketball team for winning the 2008 National Collegiate Athletic Association
		  (NCAA) Division I Basketball Championship.
	
	
		Whereas, on April 7, 2008, the University of Kansas men's
			 basketball team won its third NCAA Division I Basketball Championship and fifth
			 national title with its 75–68 overtime win over the University of Memphis—on
			 the twentieth anniversary of the historic win by the team led by Danny Manning
			 known as Danny and the Miracles;
		Whereas with this win the Jayhawks achieved a school
			 record for all-time season wins, posting a 37–3 win-loss record during their
			 run for the title, and finished the season with a thirteen-game winning streak,
			 securing the Big XII Conference Championship title after starting the season
			 with a twenty-game undefeated record, in addition to the 2008 NCAA Division I
			 men's basketball crown;
		Whereas Head Coach Bill Self improved his all-time record
			 at Kansas to 142–32 and 12–4 in the tournament assisted by a miraculous
			 last-minute three-point shot by guard Mario Chalmers;
		Whereas Kansas guard Mario Chalmers was chosen as the Most
			 Outstanding Player of the Final Four and was named to the all-tournament team
			 along with guards Brandon Rush and Darrell Arthur;
		Whereas each player, coach, trainer, and manager dedicated
			 his or her time and effort to ensuring that the Kansas Jayhawks reached their
			 goal of capturing a national championship; and
		Whereas the families of the players, students, alumni, and
			 faculty of the University of Kansas, and all the supporters of the University
			 of Kansas, are to be congratulated for their commitment to, and pride in, the
			 basketball program at the University: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 University of Kansas men's basketball team for winning the 2008 NCAA Division I
			 Basketball Championship;
			(2)recognizes the
			 achievements of all of the players, coaches, and support staff who were
			 instrumental in helping the University of Kansas men's basketball team win its
			 third NCAA Division I Basketball Championship and fifth national championship;
			 and
			(3)respectfully
			 requests the Secretary of the Senate to transmit enrolled copies of this
			 resolution to—
				(A)the University of
			 Kansas for appropriate display;
				(B)the Chancellor of
			 the University of Kansas, Robert Hemenway;
				(C)the Athletic
			 Director of the University of Kansas, Lew Perkins; and
				(D)the Head Coach of
			 the University of Kansas men's basketball team, Bill Self.
				
